Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments filed on 21 April 2022 have been entered and are examined herein. In the amendments the following has occurred: Claims 1, 9 and 21 have been amended.
Claims 1-2, 5-10, 13-16 and 21 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-10, 13-16 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 9 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite methods and system for providing audiovisual messages in response to input. The limitations of:
Claim 9, which is representative of claim 1 and 21
[…] detect a misalignment of at least a portion of the medical testing device with a displayed outline […], wherein the displayed outline corresponds to a shape of the at least the portion of the medical testing device; generate and […provide…] a warning message […] indicating the misalignment responsive to the detection of the misalignment; detect an alignment of the at least the portion of the medical testing device with the displayed outline […]; automatically actuating the camera to  capture an image of the at least the portion of the medical testing device in response to the detection of the alignment by the application […], the captured image containing information identifying a type of the medical testing device; automatically […provide…] the captured image […]responsive to the capture of the image of the at least the portion of the medical testing device; […obtain…], in response to the transmission of the captured image, a first stream of automatically determined audiovisual messages determined based upon the information identifying the type of medical testing device within the captured image […], wherein the first stream of automatically determined audiovisual messages includes image or video content pertaining to information regarding use of the medical testing device determined […] responsive to receipt of the captured image of the medical testing device […]; […provide…] the first stream of audiovisual messages received […] responsive to receipt of the first stream at the mobile device […]; […provide…] a second image of test results indicated by the medical testing device […]; […obtain…] a second stream of audiovisual messages determined […] responsive to the determined test results from the transmitted image of the test results, the second stream of audiovisual messages selected responsive to the determined test results indication of a positive test result or a negative test result indicated by the medical testing device; and […provide…] the second stream of audiovisual messages received […] responsive to receipt of the second stream […].
, as drafted, is a system, which under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a mobile device having a camera, a viewing screen, software, a server, and various database, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the mobile device having a camera, a viewing screen, software, a server, and various database, the claim encompasses providing guidance to a user to capture an image to receive instructions to provide a test result for analysis and receive the result and accompanying information determined from the result to a user taking a diagnostic test (see Applicant’s specification paragraphs [0003] and [0109]; describing this as human activity). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a mobile device having a camera, a viewing screen, software, a server, and various database, which implements the abstract idea. The a mobile device having a camera, a viewing screen, software, a server, and various database, are recited at a high-level of generality (i.e., a general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification Figure 12, paragraph [0080]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites the additional elements of “a medical testing device”, “transmit… to a remote server… receive… from the remote server…”, “a displayed outline in a display… display a warning message” and “display… first audiovisual message… display the second stream of audiovisual message”. The “a medical testing device” is recited at a high-level of generality (i.e., as a generic immunoassay testing strip; see Applicant’s specification Figures 1-6, paragraphs [0056]-[0066]) and amounts to generally linking the abstract idea to a particular technological environment. The “transmit… to a remote server… receive… from the remote server…” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “a displayed outline in a display… display a warning message” is recited at a high-level of generality (i.e., as a generic display interface for presentation of information to a user, see Applicant’s specification Figure 8, paragraphs [0073]-[0076]) and amounts to generally linking the abstract idea to a particular technological environment. The “display… first audiovisual message… display the second stream of audiovisual message” is recited at a high-level of generality (i.e., as a generic display interface for presentation of information to a user, see Applicant’s specification Figures 21-26, 29, paragraphs [0098]-[0104], [0109]) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a mobile device having a camera, a viewing screen, software, a server, and various database, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a medical testing device”, “transmit… to a remote server… receive… from the remote server…”, “a displayed outline in a display… display a warning message” and “display… first audiovisual message… display the second stream of audiovisual message” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “a medical testing device” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Park (2016/0349185): see below but at least, Figures 1, 7-8, 12, 14, paragraphs [0103]-[0105[, [0116]-[0118]; Lee (2016/0125600): Figures 2, 5-6, 16, paragraphs [0099]-[0100]; Ehrenkranz (WO-2013158504; already of record in the IDS): Figures 2A-B, 6, paragraphs [0007]-[0009], [0033], [0037], [0041]-[0043]; using a medical testing device is well-understood, routine, and conventional. The “transmit… to a remote server… receive… from the remote server…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “a displayed outline in a display… display a warning message” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Kisner (2017/0153185): Figure 15B, paragraphs [0142]-[0144]; Faybishenko (20140121487): Figure 8, paragraph [0112]; displaying an outline and providing warnings on a display of a mobile device is well-understood, routine, and conventional. The “display… first audiovisual message… display the second stream of audiovisual message” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Brendsel (2018/0136140): Figure 2, paragraph [0059]; Brown (2016/0187263): Figures 1, 3-4, paragraph [0010]; Bakes (2014/0088991): Figures 3, 6, paragraph [0064]; displaying messages on a GUI is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2, 5-8, 10, and 13-16 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2 and 10 recite the additional element of “presenting a menu” however it is recited at a high-level of generality (i.e., as a generic display interface for presentation of information to a user, see Applicant’s specification Figures 21-26, 29, paragraphs [0093]-[0099], [0104]) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The “presenting a menu” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Bakes (2014/0088991): paragraph [0082]; Kisner (2017/0153185): Figures 18-20, paragraphs [0166]-[0168]; displaying of menus on a GUI is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 5 and 13 do not recite any additional elements and simply further define the timing involved in the organization of the data between the various hardware components.
Claims 6-8 and 14-16 do not recite any additional elements besides recitation of well-understood, routine, and conventional activity of organization of data between hardware components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0187263 (hereafter “Brown”), in view of U.S. Patent Publication No. 2014/0088991 (hereafter “Bakes”), in view of U.S. Patent Publication No. 2017/0153185 (hereafter “Kisner”).

Regarding (Currently Amended) claim 1, Brown teaches a method of a mobile device for controlling display of […] messages on the mobile device (Brown: Figure 5, paragraph [0002], “methods and apparatus”, paragraphs [0007]-[0010], “a network-connected communication device having imaging capability, enabled to record contextual information at the time of the test… a data structure… is transmitted on the network to the network-connected server… the system transmits the test result to the network-connected communication device to be displayed to the user”. Also see, paragraphs [0027]-[0028], describing the communication device as a smart phone (i.e., mobile device)), the method comprising: […];
-- […] capture an image of the at least the portion of the medical testing device […] (Brown: Figure 5, paragraph [0036], “Once a test is performed using the test strip medium, the result is imaged using image-capture capability of a communication device like a smart phone or a Pad device”), 
--the captured image containing information identifying a type of the medical testing device (Brown: paragraph [0036], “On each test strip medium… there is some kind of code or pattern that can be recognizable through imaging. This may be a barcode or QR code… The image of the test comprises not only the result of the test, but also this additional information, from the coding or other distinctive pattern, which enables the server to identify the individual test. Using the coding the server can determine not only what sort of test was performed, but also the manufacturer lot number and traceability of the specific medium used in the test through the entire supply chain.”);
-- […] transmit the captured image to a remote server responsive to capture of the image of the at least the portion of the medical testing device (Brown: paragraph [0046], “Information uploaded from the phone may include test medium identification information, such as lot number, test type, etc.,”, paragraphs [0055]-[0056], “the test type may be identified at the server”, paragraph [0059], “images and or video are uploaded to the server in step 308”, paragraphs [0072]-[0073], “the test medium might be validated by the system before preparing the medium with a specimen”. Also see, paragraph [0036]-[0037], [0056]. The Examiner notes an image can be captured and transmitted to the server containing QR code to identify the strip before the sample is applied);
--receiving, in response to the transmission of the captured image, a first stream of automatically determined […] messages determined based upon the information identifying the type of medical testing device from the remote server (Brown: Figure 5, paragraph [0031], “instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraphs [0055]-[0057], “the system may determine by MFG data the test type and instruction required, and send that information back to the user over the network connection before the user proceeds”, paragraph [0061], “If the system finds at step 403 any issues with the test medium this might negate or compromise any useful test result, the system may send an alert notifying of the issue or issues, the notification displayed for the user in step 405”), 
--wherein the first stream of automatically determined […] messages includes image or video content pertaining to information regarding use of the medical testing device determined by the remote server responsive to receipt of the captured image of the at least the portion of the medical testing device transmitted to the remote server (Brown: Figures 4-5, paragraph [0038]-[0040], “the server may provide feedback that the test is not recommended in the current environmental conditions… or that, for example, a different sort of test might be more appropriate in the current context… if some issue might arise from the evaluation further instruction may be sent to the user operating smart phone 114 and or to a user advocate operating smart phone 120”, paragraphs [0055]-[0057], “check a MFG site once the test medium is identified to determine if there are any known issues with the medium or its use that may cause test failure or inaccurate test readings. The user may be given a message or call”. The Examiner notes the messages/responses received displayed on the device are images on a display of the smart phone, and teach what is required under the broadest reasonable interpretation, as they relate to use of the test medium which is information regarding use of the medium (i.e., test device));
--displaying on a viewing screen of the mobile device the first stream of […] messages received from the remote server responsive to receipt of the first stream at the mobile device from the remote server (Brown: Figures 3-6, paragraphs [0031]-[0033], “SW 115 may be integrated with the user's smart phone browser or other web application and may include instruction to the user regarding how test procedures are to be initiated, how to interpret test results, and what steps must occur before the test is completed. In one embodiment a set of instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection… A message 122 is depicted in display on smart phone 120, the message sent from server 105 regarding a test the user operating smart phone 114 is performing, has just performed, or has performed at some time in the past”, paragraphs [0047]-[0049], “Server 201 has access to data repositories such as repository 203 storing test-specific instruction to the user, stock test pattern data for confirming and validating test results, and test result explanations associated with specific test types… responses that can be sent to users in the form of either text messaging or voice”, paragraphs [0055]-[0056], “the user prepares the test medium for testing according to instruction for the type of test to be undertaken… the system may determine by MFG [manufacturer] data the test type and instruction required, and send that information back to the user over the network connection before the user proceeds”. Also see, paragraphs [0035]-[0040]);
--transmitting a second image of test results indicated by the medical testing device to the remote server (Brown: Figure 5, paragraph [0030], “Server 105 has access to a data repository 108 containing a history database of test process results” paragraph [0059], “The test reaction images and or video are uploaded to the server in step 308”. Also see, paragraphs [0027], [0036], [0048], [0059]);
--receiving a second stream of […] messages determined at the remote server responsive to the determined test results from the transmitted image of the test results, the second stream of […] messages selected responsive to the determined test results indication of a positive test result or a negative test result indicated by the medical testing device (Brown: Figures 4-6, paragraphs [0047]-[0049], “Server 201 has access to data repositories such as… test result explanations associated with specific test types… Server 201 has access to a database 205 storing pre-formulated system responses that can be sent to users in the form of either text messaging or voice… In one embodiment there are generic system responses such as a response to a blood sugar test that reads too high, such as "It is recommended to avoid all sweets for the next 24 hours". In one embodiment a system response might be generated dynamically according to a test result and related contextual information analyzed in light of the result…  Each test type may have its own set of rules and constraints relative to testing and responding to users and others over the network”, paragraphs [0068]-[0070], “generate a response action more tailored to the particular user's current situation at step 412… the user is given the test result confirmation over the network and, if warranted, the response including any suggested actions… responses may include advertising by other product and service providers related to the industry. For example, the test medium being imaged may be more expensive than another competing medium that has the same quality rating”, paragraphs [0074]-[0075], “Server 503 determines a response action after considering all of the data at the end of the process. Once a response is determined, server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, paragraphs [0056], [0061]-[0062]. The Examiner notes “too high” reads on a positive test under broadest reasonable interpretation); and 
--displaying on the viewing screen of the mobile device the second stream of […] messages received from the remote server responsive to receipt of the second stream at the mobile device from the remote server (Brown: Figures 4-6, paragraphs [0031]-[0033], “A message 122 is depicted in display on smart phone 120, the message sent from server 105 regarding a test the user operating smart phone 114 is performing, has just performed, or has performed at some time in the past”, paragraphs [0068]-[0070], “generate a response action more tailored to the particular user's current situation at step 412… the user is given the test result confirmation over the network and, if warranted, the response including any suggested actions”, paragraphs [0074]-[0075], “Once a response is determined, server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, paragraphs [0056], [0061]-[0062], [0074]-[0075]. The Examiner interprets the system have responses (messages) for specific types of tests, and uses this information to provide a response tailored to the user which can be in the form of an advertisement as a text or voice message (i.e., audio or visual message) and provides this message and results to the mobile device, where the mobile device displays the message).
Brown may not explicitly teach (underlined below for clarity):
--a method of a mobile device for controlling display of audiovisual messages on the mobile device, […]; receiving, in response to the transmission of the captured image, a first stream of automatically determined audiovisual messages determined based upon the information identifying the type of medical testing device from the remote server, wherein the first stream of automatically determined audiovisual messages includes image or video content pertaining to information regarding use of the medical testing device determined by the remote server responsive to receipt of the captured image of the at least the portion of the medical testing device transmitted to the remote server; displaying on a viewing screen of the mobile device the first stream of audiovisual messages received from the remote server responsive to receipt of the first stream at the mobile device from the remote server; […]; receiving a second stream of audiovisual messages determined at the remote server responsive to the determined test results from the transmitted image of the test results, the second stream of audiovisual messages selected responsive to the determined test results indication of a positive test result or a negative test result indicated by the medical testing device; and displaying on the viewing screen of the mobile device the second stream of audiovisual messages received from the remote server responsive to receipt of the second stream at the mobile device from the remote server.
Bakes teaches a healthcare communication system to stream audiovisual content (messages) to a user of a mobile device (Bakes: Figures 1-3, 6, and paragraph [0015]), in which
--a method of a mobile device for controlling display of audiovisual messages on the mobile device, […]; receiving, in response to the transmission of the captured image, a first stream of automatically determined audiovisual messages determined based upon the information identifying the type of medical testing device from the remote server, wherein the first stream of automatically determined audiovisual messages includes image or video content pertaining to information regarding use of the medical testing device determined by the remote server responsive to receipt of the captured image of the at least the portion of the medical testing device transmitted to the remote server; displaying on a viewing screen of the mobile device the first stream of audiovisual messages received from the remote server responsive to receipt of the first stream at the mobile device from the remote server; […]; receiving a second stream of audiovisual messages determined at the remote server responsive to the determined test results from the transmitted image of the test results, the second stream of audiovisual messages selected responsive to the determined test results indication of a positive test result or a negative test result indicated by the medical testing device; and displaying on the viewing screen of the mobile device the second stream of audiovisual messages received from the remote server responsive to receipt of the second stream at the mobile device from the remote server (Bakes: Figures 1-3, 6, paragraph [0002], “method provides selecting from a plurality of patient communication content, delivering the selected patient communication content to a patient, monitoring viewing of the patient communication content by the patient”, paragraphs [0015]-[0018], “the healthcare communication system allows various parties to communicate with patients using mobile devices… The system also provides streaming multimedia content to the patients and other users to educate the users about their healthcare needs… while the patient is waiting to receive care… the system selects the multimedia content to be presented to a patient based on patient's health complaints, demographics, patient response to therapy, results of diagnostic testing for the patient, etc… content is updated dynamically based on new information, such as test results”, paragraphs [0027]-[0028], “The information provided by John is communicated in a wireless manner to the server 118… a video selection program implemented on the server 118 analyzes the patient information provided by John to determine that a video to be sent to John”, paragraph [0031]-[0036], “if there is a lab result pending and the result is delayed beyond the expected time of 90 minutes, a video explaining the reasons for the delay with appropriate apology is presented to the patient 102”. Also see, paragraph [0024], [0085]. The Examiner notes a video is interpreted to be audiovisual content as described by Applicant’s specification paragraph [0104]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Bakes within teaching of Brown since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the audiovisual messages being videos streamed and displayed to a user on a mobile device as taught by Bakes for the audio or visual messages shown based on determined test type and result of the test as taught by Brown. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Brown and Bakes may not explicitly teach (underlined below for clarity):
--detecting, by an application on the mobile device, a misalignment of a medical testing device with a displayed outline in a display of the mobile device, wherein the displayed outline corresponds to a shape of at least a portion of the medical testing device;
--generating and displaying by the application a warning message on the display of the mobile device indicating the misalignment, responsive to the detection of the misalignment;
--detecting, by the application on the mobile device, an alignment of the at least the portion of the medical testing device with the displayed outline in the display of the mobile device;
--automatically actuating a camera of the mobile device to capture an image of the at least the portion of the medical testing device in response to the detection of the alignment by the application on the mobile device,
--automatically actuating the mobile device to transmit the captured image to a remote server responsive to capture of the image of the at least the portion of the medical testing device;
Kisner teaches a system and method for detecting a substance using colorimetric testing and subsequent analysis of an image of a result of the test (Kisner: Figures 2, 16, paragraphs [0045]-[0048]), in which
Kisner teaches a system and method for detecting a substance using colorimetric testing and subsequent analysis of an image of a result of the test (Kisner: Figures 2, 16, paragraphs [0045]-[0048]), in which
--detecting, by an application on the mobile device, a misalignment of a medical testing device with a displayed outline in a display of the mobile device, wherein the displayed outline corresponds to a shape of at least a portion of the medical testing device (Kisner: Figures 13, 15B, paragraphs [0142]-[0144], “The application will display a box, icon, image, or other indicia on the display of the computing device 201, which the user will use to align with an icon, image, or other indicia on the pouch 301… if the computing device 201 is positioned too far away or too close from the receptacle 301 during or prior to image capture (based on the size of the identification code 311), the application will alert the user (e.g., a visual or audible alert) to move the computing device 201 closer to or farther from the receptacle 301 to achieve the correct distance between the two… When a lack of a parallel relationship of the identification code 311 to the computing device 201 is detected during or prior to image capture, then the application will alert the user (e.g., visual or audible alert) to adjust the orientation of the receptacle 301 with respect to the computing device 201”. Also see paragraphs [0058], [0079]. The Examiner notes both the position being too far away and the lack of parallel read on misalignment);
--generating and displaying by the application a warning message on the display of the mobile device indicating the misalignment, responsive to the detection of the misalignment (Kisner: Figures 13, 15B, paragraphs [0142]-[0144], “The application will display a box, icon, image, or other indicia on the display of the computing device 201, which the user will use to align with an icon, image, or other indicia on the pouch 301… if the computing device 201 is positioned too far away or too close from the receptacle 301 during or prior to image capture (based on the size of the identification code 311), the application will alert the user (e.g., a visual or audible alert) to move the computing device 201 closer to or farther from the receptacle 301 to achieve the correct distance between the two… When a lack of a parallel relationship of the identification code 311 to the computing device 201 is detected during or prior to image capture, then the application will alert the user (e.g., visual or audible alert) to adjust the orientation of the receptacle 301 with respect to the computing device 201”. Also see paragraphs [0058], [0079]);
--detecting, by the application on the mobile device, an alignment of the at least the portion of the medical testing device with the displayed outline in the display of the mobile device (Kisner: Figures 13, 15B, paragraph [0125], “after opening the application on the computing device 201, a box or other suitable shape is displayed on the display of the computing device 201. The user 202 then aligns the box with the identification code 311 on the receptacle 301. The application then performs a check to determine with the identification code 311 is within the box on the user display. If the identification code 311 is aligned with the box displayed by the application on the user display, the application signals the camera to capture the image”. Also see, paragraphs [0079], [0141]-[0144]);
--automatically actuating a camera of the mobile device to capture an image of the at least the portion of the medical testing device in response to the detection of the alignment by the application on the mobile device (Kisner: paragraph [0142]-[0144], “The application then activates the user camera on the computing device 201. In one embodiment, the application automatically activates the camera… When the two are aligned, the application will read the icon, image or other indicia on the pouch and begin the test. In one embodiment, the test is begin automatically at this point… When the identification code 311 is determined by the application to be aligned with the indicia on the display (step 1608=yes), a picture of the testing area is taken. At step 1610, the picture may be taken automatically upon alignment of the identification code 311”),
--automatically actuating the mobile device to transmit the captured image to a remote server responsive to capture of the image of the at least the portion of the medical testing device (Kisner: paragraph [0059]-[0060], “the computing device 201 may transmit the image data over a network to a network node… the computing device 201 may transmit data related to an image obtained via the camera of the computing device 201 so that… any other function associated with testing or reporting, may be performed”, paragraphs [0076]-[0078], “the identification code 311, when read by an application on the computing device 201, identifies to the application on the computing device 201 the specific test to be conducted… also contain manufacturing date and lot number to use by the application to ensure that the receptacle 301 is not using expired reagents. If the application detects that a pouch contains expired reagents, then the application will send an audio and/or visual warning to the user 202”. Also see, paragraph [0142]-[0144]. The Examiner notes Figure 2, paragraphs [0059]-[0060], describe all processing of the application on the mobile device can be performed at the remote server, the Examiner interprets that it would be prima facie obvious that the captured image of the code is transmitted automatically to the remote server and audio visual messages can be determined and returned as described above);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using an alignment graphic and target for determination of misalignment and automatic capture and determination of test type as taught by Kisner within the capturing of an image of a medical test to determine test type as taught by Brown and Bakes with the motivation of improving the usability of the captured image, by ensuring the testing device is the appropriate distance away from the camera for the image to be analyzed (Kisner: paragraphs [0141]-[0142]).

	Regarding (Previously Presented) claim 2, Brown, Bakes and Kisner teaches the limitations of claim 1, and further teaches further comprising presenting a menu on the viewing screen of the mobile device which provides a user with an option to acknowledge comprehending the first stream of audiovisual messages responsive to completion of display of
the first stream on the viewing screen of the mobile device (Bakes: paragraph [0082], “selected by drop down menu”; Kisner: Figures 18-20, paragraphs [0166]-[0168], ‘provides the user 202 with the opportunity to confirm the test or conduct a retest… The screenshots of FIGS. 19A, 19B, 19C, 19D, 19E, 19F represent a tutorial configured to be optionally displayed to the user 202 that will guide the user 202 as to the operation of the application”. The Examiner notes figures 19B-E show instructions followed by a menu to confirm or retest).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 6, Brown, Bakes and Kisner teaches the limitations of claim 1, and further teaches receiving diagnosis test results, determined responsive to the transmitted test results, from the remote server (Brown: Figure 5, paragraph [0010], “the system transmits the test result to the network-connected communication device to be displayed to the user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, paragraphs [0067]-[0070]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 7, Brown, Bakes and Kisner teaches the limitations of claim 6, and further teaches displaying the diagnostic test results on the viewing screen of the mobile device responsive to receipt of the diagnostic test results at the mobile device (Brown: Figure 5, paragraph [0010], “the system transmits the test result to the network-connected communication device to be displayed to the user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, Claim 8 and paragraphs [0067]-[0070]). 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 9, Brown teaches a system for providing […] messages in response to an input (Brown: Figure 5, paragraph [0002], “methods and apparatus”, paragraphs [0007]-[0010], “a network-connected communication device having imaging capability, enabled to record contextual information at the time of the test… a data structure… is transmitted on the network to the network-connected server… the system transmits the test result to the network-connected communication device to be displayed to the user”. Also see, paragraphs [0027]-[0028], describing the communication device as a smart phone (i.e., mobile device)), the system comprising:
--a medical testing device […] (Brown: Figure 1, element 116, paragraph [0030], “a test apparatus 116 which may use a test medium or other media 127 enabled to accept a specimen for analysis”, paragraphs [0036]-[0037], “test is performed using the test strip medium”);
--a mobile device having a camera, a viewing screen, and a software application stored thereon (Brown: Figure 1, element 114, paragraphs [0027]-[0031], “smart phone 114 wirelessly operated by a user and has access to server 109 through a wireless communications carrier network 126… camera display (broken boundary) on smart phone 114”, paragraph [0042], “SW 115 on phone 114 may access the phone camera and sensors as well as contextual data”), wherein the software application provides executable instructions to: […];
-- […] capture an image of the at least the portion of the medical testing device […] (Brown: Figure 5, paragraph [0036], “Once a test is performed using the test strip medium, the result is imaged using image-capture capability of a communication device like a smart phone or a Pad device”), 
--the captured image containing information identifying a type of the medical testing device (Brown: paragraph [0036], “On each test strip medium… there is some kind of code or pattern that can be recognizable through imaging. This may be a barcode or QR code… The image of the test comprises not only the result of the test, but also this additional information, from the coding or other distinctive pattern, which enables the server to identify the individual test. Using the coding the server can determine not only what sort of test was performed, but also the manufacturer lot number and traceability of the specific medium used in the test through the entire supply chain.”);
-- […] transmit the captured image to a remote server responsive to capture of the image of the at least the portion of the medical testing device (Brown: paragraph [0046], “Information uploaded from the phone may include test medium identification information, such as lot number, test type, etc.,”, paragraphs [0055]-[0056], “the test type may be identified at the server”, paragraph [0059], “images and or video are uploaded to the server in step 308”, paragraphs [0072]-[0073], “the test medium might be validated by the system before preparing the medium with a specimen”. Also see, paragraph [0036]-[0037], [0056]. The Examiner notes an image can be captured and transmitted to the server containing QR code to identify the strip before the sample is applied);
--receive, in response to the transmission of the captured image, a first stream of automatically determined […] messages determined based upon the information identifying the type of medical testing device within the captured image from the remote server (Brown: Figure 5, paragraph [0031], “instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraphs [0055]-[0057], “the system may determine by MFG data the test type and instruction required, and send that information back to the user over the network connection before the user proceeds”, paragraph [0061], “If the system finds at step 403 any issues with the test medium this might negate or compromise any useful test result, the system may send an alert notifying of the issue or issues, the notification displayed for the user in step 405”), 
--wherein the first stream of automatically determined […] messages includes image or video content pertaining to information regarding use of the medical testing device determined by the remote server responsive to receipt of the captured image of the medical testing device transmitted to the remote server (Brown: Figures 4-5, paragraph [0038]-[0040], “the server may provide feedback that the test is not recommended in the current environmental conditions… or that, for example, a different sort of test might be more appropriate in the current context… if some issue might arise from the evaluation further instruction may be sent to the user operating smart phone 114 and or to a user advocate operating smart phone 120”, paragraphs [0055]-[0057], “check a MFG site once the test medium is identified to determine if there are any known issues with the medium or its use that may cause test failure or inaccurate test readings. The user may be given a message or call”. The Examiner notes the messages/responses received displayed on the device are images on a display of the smart phone, and teach what is required under the broadest reasonable interpretation, as they relate to use of the test medium which is information regarding use of the medium (i.e., test device));
--display on the viewing screen of the mobile device the first stream of […] messages received from the remote server responsive to receipt of the first stream at the mobile device from the remote server (Brown: Figures 3-6, paragraphs [0031]-[0033], “SW 115 may be integrated with the user's smart phone browser or other web application and may include instruction to the user regarding how test procedures are to be initiated, how to interpret test results, and what steps must occur before the test is completed. In one embodiment a set of instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection… A message 122 is depicted in display on smart phone 120, the message sent from server 105 regarding a test the user operating smart phone 114 is performing, has just performed, or has performed at some time in the past”, paragraphs [0047]-[0049], “Server 201 has access to data repositories such as repository 203 storing test-specific instruction to the user, stock test pattern data for confirming and validating test results, and test result explanations associated with specific test types… responses that can be sent to users in the form of either text messaging or voice”, paragraphs [0055]-[0056], “the user prepares the test medium for testing according to instruction for the type of test to be undertaken… the system may determine by MFG [manufacturer] data the test type and instruction required, and send that information back to the user over the network connection before the user proceeds”. Also see, paragraphs [0035]-[0040]);
--transmit a second image of test results indicated by the medical testing device to the remote server (Brown: Figure 5, paragraph [0030], “Server 105 has access to a data repository 108 containing a history database of test process results” paragraph [0059], “The test reaction images and or video are uploaded to the server in step 308”. Also see, paragraphs [0027], [0036], [0048], [0059]);
--receive a second stream of […] messages determined at the remote server responsive to determined test results from the transmitted image of the test results, the second stream of […] messages selected responsive to the determined test results indication of a positive test result or a negative test result indicated by the medical testing device (Brown: Figures 4-6, paragraphs [0047]-[0049], “Server 201 has access to data repositories such as… test result explanations associated with specific test types… Server 201 has access to a database 205 storing pre-formulated system responses that can be sent to users in the form of either text messaging or voice… In one embodiment there are generic system responses such as a response to a blood sugar test that reads too high, such as "It is recommended to avoid all sweets for the next 24 hours". In one embodiment a system response might be generated dynamically according to a test result and related contextual information analyzed in light of the result…  Each test type may have its own set of rules and constraints relative to testing and responding to users and others over the network”, paragraphs [0068]-[0070], “generate a response action more tailored to the particular user's current situation at step 412… the user is given the test result confirmation over the network and, if warranted, the response including any suggested actions… responses may include advertising by other product and service providers related to the industry. For example, the test medium being imaged may be more expensive than another competing medium that has the same quality rating”, paragraphs [0074]-[0075], “Server 503 determines a response action after considering all of the data at the end of the process. Once a response is determined, server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, paragraphs [0056], [0061]-[0062]. The Examiner notes “too high” reads on a positive test under broadest reasonable interpretation); and
--display the second stream of […] messages received from the remote server responsive to receipt of the second stream at the mobile device from the remote server (Brown: Figures 4-6, paragraphs [0031]-[0033], “A message 122 is depicted in display on smart phone 120, the message sent from server 105 regarding a test the user operating smart phone 114 is performing, has just performed, or has performed at some time in the past”, paragraphs [0068]-[0070], “generate a response action more tailored to the particular user's current situation at step 412… the user is given the test result confirmation over the network and, if warranted, the response including any suggested actions”, paragraphs [0074]-[0075], “Once a response is determined, server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, paragraphs [0056], [0061]-[0062], [0074]-[0075]. The Examiner interprets the system have responses (messages) for specific types of tests, and uses this information to provide a response tailored to the user which can be in the form of an advertisement as a text or voice message (i.e., audio or visual message) and provides this message and results to the mobile device, where the mobile device displays the message).
Brown may not explicitly teach (underlined below for clarity):
--a system for providing audiovisual messages in response to an input, […] receive, in response to the transmission of the captured image, a first stream of automatically determined audiovisual messages determined based upon the information identifying the type of medical testing device within the captured image from the remote server, wherein the first stream of automatically determined audiovisual messages includes image or video content pertaining to information regarding use of the medical testing device determined by the remote server responsive to receipt of the captured image of the medical testing device transmitted to the remote server; display on the viewing screen of the mobile device the first stream of audiovisual messages received from the remote server responsive to receipt of the first stream at the mobile device from the remote server; […]; receive a second stream of audiovisual messages determined at the remote server responsive to the transmitted test results, the second stream of audiovisual messages selected responsive to the determined test results from the transmitted image of the test results indication of a positive test result or a negative test result indicated by the medical testing device; and display the second stream of audiovisual messages received from the remote server responsive to receipt of the second stream at the mobile device from the remote server.
Bakes teaches a healthcare communication system to stream audiovisual content (messages) to a user of a mobile device (Bakes: Figures 1-3, 6, and paragraph [0015]), in which
--a system for providing audiovisual messages in response to an input, […] receive, in response to the transmission of the captured image, a first stream of automatically determined audiovisual messages determined based upon the information identifying the type of medical testing device within the captured image from the remote server, wherein the first stream of automatically determined audiovisual messages includes image or video content pertaining to information regarding use of the medical testing device determined by the remote server responsive to receipt of the captured image of the medical testing device transmitted to the remote server; display on the viewing screen of the mobile device the first stream of audiovisual messages received from the remote server responsive to receipt of the first stream at the mobile device from the remote server; […]; receive a second stream of audiovisual messages determined at the remote server responsive to the transmitted test results, the second stream of audiovisual messages selected responsive to the determined test results from the transmitted image of the test results indication of a positive test result or a negative test result indicated by the medical testing device; and display the second stream of audiovisual messages received from the remote server responsive to receipt of the second stream at the mobile device from the remote server (Bakes: Figures 1-3, 6, paragraph [0002], “method provides selecting from a plurality of patient communication content, delivering the selected patient communication content to a patient, monitoring viewing of the patient communication content by the patient”, paragraphs [0015]-[0018], “the healthcare communication system allows various parties to communicate with patients using mobile devices… The system also provides streaming multimedia content to the patients and other users to educate the users about their healthcare needs… while the patient is waiting to receive care… the system selects the multimedia content to be presented to a patient based on patient's health complaints, demographics, patient response to therapy, results of diagnostic testing for the patient, etc… content is updated dynamically based on new information, such as test results”, paragraphs [0027]-[0028], “The information provided by John is communicated in a wireless manner to the server 118… a video selection program implemented on the server 118 analyzes the patient information provided by John to determine that a video to be sent to John”, paragraph [0031]-[0036], “if there is a lab result pending and the result is delayed beyond the expected time of 90 minutes, a video explaining the reasons for the delay with appropriate apology is presented to the patient 102”. Also see, paragraph [0024], [0085]. The Examiner notes a video is interpreted to be audiovisual content as described by Applicant’s specification paragraph [0104]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Bakes within teaching of Brown since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the audiovisual messages being videos streamed and displayed to a user on a mobile device as taught by Bakes for the audio or visual messages shown based on determined test type and result of the test as taught by Brown. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Brown and Bakes may not explicitly teach (underlined below for clarity):
--a medical testing device having thereon an alignment target;
--detect a misalignment of at least a portion of the medical testing device with a displayed outline in a display of the mobile device, wherein the displayed outline corresponds to a shape of the at least the portion of the medical testing device;
--generate and display a warning message on the display of the mobile device indicating the misalignment responsive to the detection of the misalignment;
--detect an alignment of the at least the portion of the medical testing device with the displayed outline in the display of the mobile device;
--automatically actuating the camera to capture an image of the at least the portion of the medical testing device in response to the detection of the alignment by the application on the mobile device,
--automatically actuating the mobile device transmit the captured image to a remote server responsive to capture of the image of the at least the portion of the medical testing device;
Kisner teaches a system and method for detecting a substance using colorimetric testing and subsequent analysis of an image of a result of the test (Kisner: Figures 2, 16, paragraphs [0045]-[0048]), in which
--a medical testing device having thereon an alignment target (Kisner: Figure 3, element 311, paragraph [0075], “at least one identification code (e.g., a Quick Response Code™ or QR CODE™) 311 which is specially placed, e.g., aligned, at a predetermined distance from the pad 331 of the swab 330 in the test window 310 of the pouch 301, so that the application on the computing device 201 (e.g., smartphone, smartglasses, smartwatch, tablet, etc.) can identify or approximate the exact location of the test sample on the pad 331 in the receptacle 301, so that the analysis of the trace material on the swab 330 can be analyzed”);
--detect a misalignment of at least a portion of the medical testing device with a displayed outline in a display of the mobile device, wherein the displayed outline corresponds to a shape of the at least the portion of the medical testing device (Kisner: Figures 13, 15B, paragraphs [0142]-[0144], “The application will display a box, icon, image, or other indicia on the display of the computing device 201, which the user will use to align with an icon, image, or other indicia on the pouch 301… if the computing device 201 is positioned too far away or too close from the receptacle 301 during or prior to image capture (based on the size of the identification code 311), the application will alert the user (e.g., a visual or audible alert) to move the computing device 201 closer to or farther from the receptacle 301 to achieve the correct distance between the two… When a lack of a parallel relationship of the identification code 311 to the computing device 201 is detected during or prior to image capture, then the application will alert the user (e.g., visual or audible alert) to adjust the orientation of the receptacle 301 with respect to the computing device 201”. Also see paragraphs [0058], [0079]. The Examiner notes both the position being too far away and the lack of parallel read on misalignment);
--generate and display a warning message on the display of the mobile device indicating the misalignment responsive to the detection of the misalignment (Kisner: Figures 13, 15B, paragraphs [0142]-[0144], “The application will display a box, icon, image, or other indicia on the display of the computing device 201, which the user will use to align with an icon, image, or other indicia on the pouch 301… if the computing device 201 is positioned too far away or too close from the receptacle 301 during or prior to image capture (based on the size of the identification code 311), the application will alert the user (e.g., a visual or audible alert) to move the computing device 201 closer to or farther from the receptacle 301 to achieve the correct distance between the two… When a lack of a parallel relationship of the identification code 311 to the computing device 201 is detected during or prior to image capture, then the application will alert the user (e.g., visual or audible alert) to adjust the orientation of the receptacle 301 with respect to the computing device 201”. Also see paragraphs [0058], [0079]);
--detect an alignment of the at least the portion of the medical testing device with the displayed outline in the display of the mobile device (Kisner: Figures 13, 15B, paragraph [0125], “after opening the application on the computing device 201, a box or other suitable shape is displayed on the display of the computing device 201. The user 202 then aligns the box with the identification code 311 on the receptacle 301. The application then performs a check to determine with the identification code 311 is within the box on the user display. If the identification code 311 is aligned with the box displayed by the application on the user display, the application signals the camera to capture the image”. Also see, paragraphs [0079], [0141]-[0144]);
--automatically actuating the camera to capture an image of the at least the portion of the medical testing device in response to the detection of the alignment by the application on the mobile device (Kisner: paragraph [0142]-[0144], “The application then activates the user camera on the computing device 201. In one embodiment, the application automatically activates the camera… When the two are aligned, the application will read the icon, image or other indicia on the pouch and begin the test. In one embodiment, the test is begin automatically at this point… When the identification code 311 is determined by the application to be aligned with the indicia on the display (step 1608=yes), a picture of the testing area is taken. At step 1610, the picture may be taken automatically upon alignment of the identification code 311”),
--automatically actuating the mobile device to transmit the captured image to a remote server responsive to capture of the image of the at least the portion of the medical testing device (Kisner: paragraph [0059]-[0060], “the computing device 201 may transmit the image data over a network to a network node… the computing device 201 may transmit data related to an image obtained via the camera of the computing device 201 so that… any other function associated with testing or reporting, may be performed”, paragraphs [0076]-[0078], “the identification code 311, when read by an application on the computing device 201, identifies to the application on the computing device 201 the specific test to be conducted… also contain manufacturing date and lot number to use by the application to ensure that the receptacle 301 is not using expired reagents. If the application detects that a pouch contains expired reagents, then the application will send an audio and/or visual warning to the user 202”. Also see, paragraph [0142]-[0144]. The Examiner notes Figure 2, paragraphs [0059]-[0060], describe all processing of the application on the mobile device can be performed at the remote server, the Examiner interprets that it would be prima facie obvious that the captured image of the code is transmitted automatically to the remote server and audio visual messages can be determined and returned as described above);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using an alignment graphic and target for determination of misalignment and automatic capture and determination of test type as taught by Kisner within the capturing of an image of a medical test to determine test type as taught by Brown and Bakes with the motivation of improving the usability of the captured image, by ensuring the testing device is the appropriate distance away from the camera for the image to be analyzed (Kisner: paragraphs [0141]-[0142]).

Regarding (Previously Presented) claim 10, Brown, Bakes and Kisner teaches the limitations of claim 9, and further teaches present a menu on the viewing screen of the mobile device which provides a user with an option to acknowledge comprehending the first stream of audiovisual messages responsive to completion of display of the first stream on the viewing screen of the mobile device (Bakes: paragraph [0082], “selected by drop down menu”; Kisner: Figures 18-20, paragraphs [0166]-[0168], ‘provides the user 202 with the opportunity to confirm the test or conduct a retest… The screenshots of FIGS. 19A, 19B, 19C, 19D, 19E, 19F represent a tutorial configured to be optionally displayed to the user 202 that will guide the user 202 as to the operation of the application”. The Examiner notes figures 19B-E show instructions followed by a menu to confirm or retest).
The motivation to combine is the same as in claim 9, incorporated herein.

Regarding (Previously Presented) claim 14, Brown, Bakes and Kisner teaches the limitations of claim 9, and further teaches receive diagnostic test results, determined responsive to the transmitted test results, from the remote server (Brown: Figure 5, paragraph [0010], “the system transmits the test result to the network-connected communication device to be displayed to the user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, paragraphs [0067]-[0070]).
The motivation to combine is the same as in claim 9, incorporated herein.

Regarding (Previously Presented) claim 15, Brown, Bakes and Kisner teaches the limitations of claim 9, and further teaches display the diagnostic test results on the viewing screen of the mobile device responsive to receipt of the diagnostic test results at the mobile device (Brown: Figure 5, paragraph [0010], “the system transmits the test result to the network-connected communication device to be displayed to the user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, Claim 8 and paragraphs [0067]-[0070]).
The motivation to combine is the same as in claim 9, incorporated herein.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0187263 (hereafter “Brown”), U.S. Patent Publication No. 2014/0088991 (hereafter “Bakes”) and U.S. Patent Publication No. 2017/0153185 (hereafter “Kisner”) as applied to claims 1 and 9 above, and further in view of U.S. Patent Publication No. 2016/0162654 (hereafter “Gokhale”).

Regarding (Previously Presented) claim 5, Brown, Bakes and Kisner teaches the limitations of claim 1, but may not explicitly teach wherein the second stream has a play length of an amount of time corresponds to a testing time of the medical testing device.
Gokhale teaches wherein the second stream has a play length of an amount of time corresponds to a testing time of the medical testing device (Gokhale: Figures 4-5, paragraphs [0051]-[0053], “presents a dialog that the test will take up to 3 minutes to complete… the process determines the start of testing (166) and within a predetermined period, the process shows a video or other multimedia file on the reliability and quality of the test results (168)… and coupons for matching products)”, paragraphs [0057]-[0058], “the process displays a decremented counter (246) and checks if the counter is zero (248)… if the sensor indicates "test passed" (252) and if so the process displays a message indicating pregnancy (254)… if the sensor detects a failed test, the process checks if the sensor reading indicates a test failure (258). And if so displays a dialog box indicating that pregnancy is not detected”. The Examiner interprets figures 4-5 and paragraphs [0051]-[0053], to display videos while waiting for completion of the test, which is a length of videos being displayed based on a testing time of the medical device type, or being based on the testing time and teaches what is required of the claim under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using audiovisual messages and having a length of the audiovisual messages be based upon a determined testing time as taught by Gokhale with the providing audio visual messages in based on determinations made based on test results as taught by Brown, Bakes and Kisner with the motivation of “improve accuracy, reliability or clarity of the test results” (Gokhale: paragraph [0009]).

REGARDING CLAIM(S) 13
Claim(s) 13 is/are analogous to Claim(s) 5, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 5.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0187263 (hereafter “Brown”), U.S. Patent Publication No. 2014/0088991 (hereafter “Bakes”) and U.S. Patent Publication No. 2017/0153185 (hereafter “Kisner”) as applied to claims 1 and 9 above, and further in view of U.S. Patent Publication No. 20140257852 (hereafter “Walker”).

Regarding (Currently Amended) claim 8, Brown, Bakes and Kisner teaches the limitations of claim 1, and further teaches […]; and providing a risk indicator alerting the user to seek medical attention immediately responsive to a determination that the diagnostic test results indicate the risk (Brown: paragraph [0070], “system suggestions to be provided to the user including suggestions for consulting a doctor, etc.”, and paragraph [0076]; Bakes: paragraph [0049], “The healthcare communication system 100 also improves preventive health focus by using videos depending on patient risk factors and video content and links to other content provided to patient via real-time videos or at-home interface. The system also allows explaining safety procedures and resources for the particular at-risk population by providing patients and their families via real-time videos”. The use of thresholds to determine a risk is similar to Applicant’s specification paragraph [0079], and in combination with Brown providing suggestions to seek an assistance and help get appointments faster teaches what is required under the broadest reasonable interpretation).
Brown, Bakes and Kisner may not explicitly teach (underlined below for clarity):
--determining if the received diagnostic test results indicate a risk for a user; and providing a risk indicator alerting the user to seek medical attention immediately responsive to a determination that the diagnostic test results indicate the risk.
Walker teaches determining if the received diagnostic test results indicate a risk for a user; and providing a risk indicator alerting the user to seek medical attention immediately responsive to a determination that the diagnostic test results indicate the risk (Walker: paragraph [0080], “a health risk factor may be identified based on the user health diagnostic data automatically by the interactive health application and used to invoke a response to including scheduling a patient care appointment”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include determination of a risk using diagnostic test data as taught by Walker with the determination of additional suggestions based on diagnostic test data that include seeking a doctor as taught by Brown, Bakes and Kisner with the motivation of “increase the patient's current health and save money and time” (Walker: paragraph [0056]).

REGARDING CLAIM(S) 16
Claim(s) 16 is/are analogous to Claim(s) 8, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 8.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0187263 (hereafter “Brown”), in view of U.S. Patent Publication No. 2014/0088991 (hereafter “Bakes”), in view of U.S. Patent Publication No. 2017/0153185 (hereafter “Kisner”), in view of U.S. Patent Publication No. 2016/0162654 (hereafter “Gokhale”).

	Regarding (Currently Amended) claim 21, Brown teaches a system for providing audiovisual messages in response to an input (Brown: Figure 5, paragraph [0002], “methods and apparatus”, paragraphs [0007]-[0010], “a network-connected communication device having imaging capability, enabled to record contextual information at the time of the test… a data structure… is transmitted on the network to the network-connected server… the system transmits the test result to the network-connected communication device to be displayed to the user”. Also see, paragraphs [0027]-[0028], describing the communication device as a smart phone (i.e., mobile device)), the system comprising: 
--a medical testing device […] (Brown: Figure 1, element 116, paragraph [0030], “a test apparatus 116 which may use a test medium or other media 127 enabled to accept a specimen for analysis”, paragraphs [0036]-[0037], “test is performed using the test strip medium”);
--a mobile device having a camera, a viewing screen, and a software application stored thereon (Brown: Figure 1, element 114, paragraphs [0027]-[0031], “smart phone 114 wirelessly operated by a user and has access to server 109 through a wireless communications carrier network 126… camera display (broken boundary) on smart phone 114”, paragraph [0042], “SW 115 on phone 114 may access the phone camera and sensors as well as contextual data”), wherein the software application provides executable instructions to: […];
-- […] capture an image of at least a portion of the medical testing device […] (Brown: Figure 5, paragraph [0036], “Once a test is performed using the test strip medium, the result is imaged using image-capture capability of a communication device like a smart phone or a Pad device”), 
--the captured image containing information identifying a type of the medical testing device (Brown: paragraph [0036], “On each test strip medium… there is some kind of code or pattern that can be recognizable through imaging. This may be a barcode or QR code… The image of the test comprises not only the result of the test, but also this additional information, from the coding or other distinctive pattern, which enables the server to identify the individual test. Using the coding the server can determine not only what sort of test was performed, but also the manufacturer lot number and traceability of the specific medium used in the test through the entire supply chain.”); 
-- […] transmit the captured image to a remote server responsive to the capture of the image of the at least the portion of the medical testing device (Brown: paragraph [0046], “Information uploaded from the phone may include test medium identification information, such as lot number, test type, etc.,”, paragraphs [0055]-[0056], “the test type may be identified at the server”, paragraph [0059], “images and or video are uploaded to the server in step 308”, paragraphs [0072]-[0073], “the test medium might be validated by the system before preparing the medium with a specimen”. Also see, paragraph [0036]-[0037], [0056]. The Examiner notes an image can be captured and transmitted to the server containing QR code to identify the strip before the sample is applied);
--receive, in response to the transmission of the captured image, a first stream of automatically determined […] messages determined based upon the information identifying the type of medical testing device within the captured image from the remote server (Brown: Figure 5, paragraph [0031], “instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraphs [0055]-[0057], “the system may determine by MFG data the test type and instruction required, and send that information back to the user over the network connection before the user proceeds”, paragraph [0061], “If the system finds at step 403 any issues with the test medium this might negate or compromise any useful test result, the system may send an alert notifying of the issue or issues, the notification displayed for the user in step 405”), 
--wherein the first stream of automatically determined […] messages includes image or video content pertaining to information regarding use of the medical testing device determined by the remote server responsive to receipt of the captured image of the medical testing device transmitted to the remote server (Brown: Figures 4-5, paragraph [0038]-[0040], “the server may provide feedback that the test is not recommended in the current environmental conditions… or that, for example, a different sort of test might be more appropriate in the current context… if some issue might arise from the evaluation further instruction may be sent to the user operating smart phone 114 and or to a user advocate operating smart phone 120”, paragraphs [0055]-[0057], “check a MFG site once the test medium is identified to determine if there are any known issues with the medium or its use that may cause test failure or inaccurate test readings. The user may be given a message or call”. The Examiner notes the messages/responses received displayed on the device are images on a display of the smart phone, and teach what is required under the broadest reasonable interpretation, as they relate to use of the test medium which is information regarding use of the medium (i.e., test device));
--display on the viewing screen of the mobile device the first stream of […] messages received from the remote server responsive to receipt of the first stream at the mobile device from the remote server (Brown: Figures 3-6, paragraphs [0031]-[0033], “SW 115 may be integrated with the user's smart phone browser or other web application and may include instruction to the user regarding how test procedures are to be initiated, how to interpret test results, and what steps must occur before the test is completed. In one embodiment a set of instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection… A message 122 is depicted in display on smart phone 120, the message sent from server 105 regarding a test the user operating smart phone 114 is performing, has just performed, or has performed at some time in the past”, paragraphs [0047]-[0049], “Server 201 has access to data repositories such as repository 203 storing test-specific instruction to the user, stock test pattern data for confirming and validating test results, and test result explanations associated with specific test types… responses that can be sent to users in the form of either text messaging or voice”, paragraphs [0055]-[0056], “the user prepares the test medium for testing according to instruction for the type of test to be undertaken… the system may determine by MFG [manufacturer] data the test type and instruction required, and send that information back to the user over the network connection before the user proceeds”. Also see, paragraphs [0035]-[0040]);
--transmit a second image of test results indicated by the medical testing device to the remote server (Brown: Figure 5, paragraph [0030], “Server 105 has access to a data repository 108 containing a history database of test process results” paragraph [0059], “The test reaction images and or video are uploaded to the server in step 308”. Also see, paragraphs [0027], [0036], [0048], [0059]);
--receive a second stream of […] messages determined at the remote server responsive to the transmitted second image of the test results, the second stream of […] messages selected responsive […] the test results at the remote server from the transmitted second image of the test results indicated by the medical testing device (Brown: Figures 4-6, paragraphs [0047]-[0049], “Server 201 has access to data repositories such as… test result explanations associated with specific test types… Server 201 has access to a database 205 storing pre-formulated system responses that can be sent to users in the form of either text messaging or voice… In one embodiment there are generic system responses such as a response to a blood sugar test that reads too high, such as "It is recommended to avoid all sweets for the next 24 hours". In one embodiment a system response might be generated dynamically according to a test result and related contextual information analyzed in light of the result…  Each test type may have its own set of rules and constraints relative to testing and responding to users and others over the network”, paragraphs [0068]-[0070], “generate a response action more tailored to the particular user's current situation at step 412… the user is given the test result confirmation over the network and, if warranted, the response including any suggested actions… responses may include advertising by other product and service providers related to the industry. For example, the test medium being imaged may be more expensive than another competing medium that has the same quality rating”, paragraphs [0074]-[0075], “Server 503 determines a response action after considering all of the data at the end of the process. Once a response is determined, server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, paragraphs [0056], [0061]-[0062]. The Examiner notes “too high” reads on a positive test under broadest reasonable interpretation); and
--display the second stream of […] messages received from the remote server responsive to receipt of the second stream at the mobile device from the remote server (Brown: Figures 4-6, paragraphs [0031]-[0033], “A message 122 is depicted in display on smart phone 120, the message sent from server 105 regarding a test the user operating smart phone 114 is performing, has just performed, or has performed at some time in the past”, paragraphs [0068]-[0070], “generate a response action more tailored to the particular user's current situation at step 412… the user is given the test result confirmation over the network and, if warranted, the response including any suggested actions”, paragraphs [0074]-[0075], “Once a response is determined, server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, paragraphs [0056], [0061]-[0062], [0074]-[0075]. The Examiner interprets the system have responses (messages) for specific types of tests, and uses this information to provide a response tailored to the user which can be in the form of an advertisement as a text or voice message (i.e., audio or visual message) and provides this message and results to the mobile device, where the mobile device displays the message).
Brown may not explicitly teach (underlined below for clarity):
--a system for providing audiovisual messages in response to an input, […]; receive, in response to the transmission of the captured image, a first stream of automatically determined audiovisual messages determined based upon the information identifying the type of medical testing device within the captured image from the remote server, wherein the first stream of automatically determined audiovisual messages includes image or video content pertaining to information regarding use of the medical testing device determined by the remote server responsive to receipt of the captured image of the medical testing device transmitted to the remote server; display on the viewing screen of the mobile device the first stream of audiovisual messages received from the remote server responsive to receipt of the first stream at the mobile device from the remote server; […]; receive a second stream of audiovisual messages determined at the remote server responsive to the transmitted second image of the test results, the second stream of audiovisual messages selected responsive to […] the test results at the remote server from the transmitted second image of the test results indicated by the medical testing device; and display the second stream of […] messages received from the remote server responsive to receipt of the second stream at the mobile device from the remote server.
Bakes teaches a healthcare communication system to stream audiovisual content (messages) to a user of a mobile device (Bakes: Figures 1-3, 6, and paragraph [0015]), in which
--a system for providing audiovisual messages in response to an input, […]; receive, in response to the transmission of the captured image, a first stream of automatically determined audiovisual messages determined based upon the information identifying the type of medical testing device within the captured image from the remote server, wherein the first stream of automatically determined audiovisual messages includes image or video content pertaining to information regarding use of the medical testing device determined by the remote server responsive to receipt of the captured image of the medical testing device transmitted to the remote server; display on the viewing screen of the mobile device the first stream of audiovisual messages received from the remote server responsive to receipt of the first stream at the mobile device from the remote server; […]; receive a second stream of audiovisual messages determined at the remote server responsive to the transmitted second image of the test results, the second stream of audiovisual messages selected responsive to […] the test results at the remote server from the transmitted second image of the test results indicated by the medical testing device; and display the second stream of […] messages received from the remote server responsive to receipt of the second stream at the mobile device from the remote server (Bakes: Figures 1-3, 6, paragraph [0002], “method provides selecting from a plurality of patient communication content, delivering the selected patient communication content to a patient, monitoring viewing of the patient communication content by the patient”, paragraphs [0015]-[0018], “the healthcare communication system allows various parties to communicate with patients using mobile devices… The system also provides streaming multimedia content to the patients and other users to educate the users about their healthcare needs… while the patient is waiting to receive care… the system selects the multimedia content to be presented to a patient based on patient's health complaints, demographics, patient response to therapy, results of diagnostic testing for the patient, etc… content is updated dynamically based on new information, such as test results”, paragraphs [0027]-[0028], “The information provided by John is communicated in a wireless manner to the server 118… a video selection program implemented on the server 118 analyzes the patient information provided by John to determine that a video to be sent to John”, paragraph [0031]-[0036], “if there is a lab result pending and the result is delayed beyond the expected time of 90 minutes, a video explaining the reasons for the delay with appropriate apology is presented to the patient 102”. Also see, paragraph [0024], [0085]. The Examiner notes a video is interpreted to be audiovisual content as described by Applicant’s specification paragraph [0104]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Bakes within teaching of Brown since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the audiovisual messages being videos streamed and displayed to a user on a mobile device as taught by Bakes for the audio or visual messages shown based on determined test type and result of the test as taught by Brown. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Brown and Bakes may not explicitly teach (underlined below for clarity):
--a medical testing device having thereon an alignment target;
--detect an alignment of the alignment target of the medical testing device	with an indicator in the display of the mobile device;
--automatically actuating the camera to capture an image of at least a portion of the medical testing device in response to the detection of the alignment by the software application on the mobile device, 
--automatically actuating the mobile device to transmit the captured image to a remote server responsive to the capture of the image of the at least the portion of the medical testing device;
Kisner teaches a system and method for detecting a substance using colorimetric testing and subsequent analysis of an image of a result of the test (Kisner: Figures 2, 16, paragraphs [0045]-[0048]), in which
--a medical testing device having thereon an alignment target (Kisner: Figure 3, element 311, paragraph [0075], “at least one identification code (e.g., a Quick Response Code™ or QR CODE™) 311 which is specially placed, e.g., aligned, at a predetermined distance from the pad 331 of the swab 330 in the test window 310 of the pouch 301, so that the application on the computing device 201 (e.g., smartphone, smartglasses, smartwatch, tablet, etc.) can identify or approximate the exact location of the test sample on the pad 331 in the receptacle 301, so that the analysis of the trace material on the swab 330 can be analyzed”);
--detect an alignment of the alignment target of the medical testing device	with an indicator in the display of the mobile device (Kisner: Figures 13, 15B, paragraph [0125], “after opening the application on the computing device 201, a box or other suitable shape is displayed on the display of the computing device 201. The user 202 then aligns the box with the identification code 311 on the receptacle 301. The application then performs a check to determine with the identification code 311 is within the box on the user display. If the identification code 311 is aligned with the box displayed by the application on the user display, the application signals the camera to capture the image”. Also see, paragraphs [0079], [0141]-[0144]);
--automatically actuating the camera to capture an image of at least a portion of the medical testing device in response to the detection of the alignment by the software application on the mobile device (Kisner: paragraph [0142]-[0144], “The application then activates the user camera on the computing device 201. In one embodiment, the application automatically activates the camera… When the two are aligned, the application will read the icon, image or other indicia on the pouch and begin the test. In one embodiment, the test is begin automatically at this point… When the identification code 311 is determined by the application to be aligned with the indicia on the display (step 1608=yes), a picture of the testing area is taken. At step 1610, the picture may be taken automatically upon alignment of the identification code 311”), 
--automatically actuating the mobile device to transmit the captured image to a remote server responsive to the capture of the image of the at least the portion of the medical testing device (Kisner: paragraph [0059]-[0060], “the computing device 201 may transmit the image data over a network to a network node… the computing device 201 may transmit data related to an image obtained via the camera of the computing device 201 so that… any other function associated with testing or reporting, may be performed”, paragraphs [0076]-[0078], “the identification code 311, when read by an application on the computing device 201, identifies to the application on the computing device 201 the specific test to be conducted… also contain manufacturing date and lot number to use by the application to ensure that the receptacle 301 is not using expired reagents. If the application detects that a pouch contains expired reagents, then the application will send an audio and/or visual warning to the user 202”. Also see, paragraph [0142]-[0144]. The Examiner notes Figure 2, paragraphs [0059]-[0060], describe all processing of the application on the mobile device can be performed at the remote server, the Examiner interprets that it would be prima facie obvious that the captured image of the code is transmitted automatically to the remote server and audio visual messages can be determined and returned as described above);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using an alignment graphic and target for determination of misalignment and automatic capture and determination of test type as taught by Kisner within the capturing of an image of a medical test to determine test type as taught by Brown and Bakes with the motivation of improving the usability of the captured image, by ensuring the testing device is the appropriate distance away from the camera for the image to be analyzed (Kisner: paragraphs [0141]-[0142]).
Brown, Bakes and Kisner may not explicitly teach (underlined below for clarity):
--receive a second stream of audiovisual messages determined at the remote server responsive to the transmitted second image of the test results, the second stream of audiovisual messages selected responsive to a determined time to analyze the test results at the remote server from the transmitted second image of the test results indicated by the medical testing device;
Gokhale teaches receive a second stream of audiovisual messages determined at the remote server responsive to the transmitted second image of the test results, the second stream of audiovisual messages selected responsive to a determined time to analyze the test results at the remote server from the transmitted second image of the test results indicated by the medical testing device (Gokhale: Figures 4-5, paragraphs [0051]-[0053], “presents a dialog that the test will take up to 3 minutes to complete… the process determines the start of testing (166) and within a predetermined period, the process shows a video or other multimedia file on the reliability and quality of the test results (168)… and coupons for matching products)”, paragraphs [0057]-[0058], “the process displays a decremented counter (246) and checks if the counter is zero (248)… if the sensor indicates "test passed" (252) and if so the process displays a message indicating pregnancy (254)… if the sensor detects a failed test, the process checks if the sensor reading indicates a test failure (258). And if so displays a dialog box indicating that pregnancy is not detected”. The Examiner interprets figures 4-5 and paragraphs [0051]-[0053], to display videos while waiting for completion of the test, which is a length of videos being displayed based on a testing time of the medical device type, or being based on the testing time and teaches what is required of the claim under the broadest reasonable interpretation);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using audiovisual messages and having a length of the audiovisual messages be based upon a determined testing time as taught by Gokhale within the providing audio visual messages in based on determinations made based on test results as taught by Brown, Bakes and Kisner with the motivation of “improve accuracy, reliability or clarity of the test results” (Gokhale: paragraph [0009]).

Response to Arguments
Applicant's arguments filed on 21 April 2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 21 April 2022.

Rejections under 35 U.S.C. § 101
Regarding the rejections of claims 1-2, 6-8, 10, 14-15 and 21, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Applicant respectfully submits that Claim 9 includes a number of limitations that provide significantly more than a method of organized human activity as stated in the Official Action. For example, the display of an alignment graphic on a viewing screen of a mobile device, detection of alignment of the alignment graphic and a scannable code on a medical testing device and actuation of a camera of the mobile device responsive to the alignment are not a method of organized human activity. This process describes a manner for controlling the operation of the camera of the mobile device which is configured to automatically capture an image responsive to alignment of an alignment graphic. The claim then describes the transmission of the captured image by the mobile device responsive to the capture of the image. This describes a manner of automatically controlling a mobile device base on the image capture. A human user would have to initiate the process of sending the image and does not use software to control the mobile device to perform this process. The claim limitations further recite the control of the operation of mobile device. The selected first and second messages are displayed on the display of the mobile device. Human beings do not control the display of the mobile device… In this fashion, the user can view an advertisement having a particular relevance to their testing result. Thus, the system provides a particular manner for controlling the operation and presentation of advertising information on a mobile device of a user using the unique interactions between the mobile device and the remote server. Therefore, the Applicant respectfully submits that Claim 9 is directed to more than a mere abstract concept under 35 U.S.C 101 and withdrawal of the rejection with respect to Claim 9, and all claims dependent therefrom, is respectfully requested..

The Examiner respectfully disagrees.
	It is respectfully submitted, the limitations of aligning the medical testing device to capture an image of the testing device is organization of a user’s interaction with the testing device and mobile device, which in view of the "October 2019 Update: Subject Matter Eligibility" guidance which states at page 5, "certain activity between a person and a computer... may fall within the "certain methods of organizing human activity" grouping". Therefore, the user’s interaction with the mobile device in aligning and capturing of an image of the medical device and viewing of the audiovisual messages recite an abstract idea.
	The claims do not recite any additional elements which provide a practical application to a technical problem or provide an improvement to the functionality of a computer, the claim may improve upon the abstract idea of selection of advertisements for a user to interact with, however an improved abstract idea is still an abstract idea. Therefore, as the claims do not improve the performance of the computer nor do they recite a technical solution to a technical problem, the claim does not recite a practical application and/or significantly more.

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-2, 6-8, 10, 14-15 and 21, the Examiner has considered the applicant’s arguments; however, the arguments are not persuasive as addressed herein. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons.

Applicant argues:
Claim I has been amended to more particularly described that the received second stream of audiovisual messages are selected responsive to the determined test results indication of a positive test result or a negative test result. This is not disclosed by the Brown reference… However, there is no discussion that any of these pre-formulated responses are in anyway selected based upon a determined test results indication of a positive or negative test result… While the section suggests sending advertising to a user along with a test result confirmation, nothing suggests that the provided advertising is based upon a positive or negative test indication as now more particularly recited in Claim 1.

The Examiner respectfully disagrees.
	It is respectfully submitted, Brown teaches using a positive result to determine a predetermined result (see above but at least paragraph [0048]), which teaches what is require of the claim under the broadest reasonable interpretation.

Applicant further argues:
With respect to receiving at least one advertising audiovisual message based upon the time to analyze the test results, Figs. 3 and 5 and paragraph [0008] of Brown discuss similar but different subject matter. While the section describes providing contextual information including a duration of the test, nothing describes the provision of advertising audiovisual messages based upon a determined test analysis time at the remote server

The Examiner respectfully disagrees.
It is respectfully submitted, the claim does not require the length of the message to be the determined testing time, the claim recites “selected responsive to a determined time to analyze the test results”, newly applied Gokhale teaches displaying a dialog or video while performing the test (Gokhale: see above, but at least paragraphs [0051]-[0053]), and additionally displays a counter until the test completes, where it then displays the result (Gokhale: see above, but at least paragraphs [0057]-[0058]). The interpretation of the video being displayed until the result is shown, teaches at least that the video is responsive on the determined testing time as it is displayed only until the result is shown, which teaches what is required of the claim under the broadest reasonable interpretation.
In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully submits that the issue at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features. Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626